271 F.2d 52
William Langford HODGE and Robert Branch, Appellants,v.UNITED STATES of America, Appellee.
No. 17704.
United States Court of Appeals Fifth Circuit.
Oct. 30, 1959, Rehearing Denied Nov. 28, 1959.

Clyde W. Atkinson, M. Howard Williams, J. Worth Owen of Williams & Owen, Tallahassee, Fla., for appellants.
F. E. Steinmeyer, III, Asst. U.S. Atty., Wilfred C. Varn, U.S. Atty., Tallahassee, Fla., for appellee.
Before RIVES, Chief Judge, and TUTTLE and JONES, Circuit Judges.
PER CURIAM.


1
The only insistence on error is in the district court's refusal to allow appellants' counsel forty minutes as requested for argument to the jury and the allowance instead of thirty minutes.  See Rossi v. United States, 8 Cir., 1925, 9 F.2d 362, 368.  We find no abuse of discretion.  The judgment is


2
Affirmed.